Citation Nr: 0927465	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-37 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to an increased rating higher than 30 percent 
for seborrheic dermatitis for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel
INTRODUCTION

The Veteran had active military service from March 1943 to 
February 1946, August 1950 to April 1952, and January 1953 to 
June 1968.  He died in July 2005.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for the cause of the 
Veteran's death.  In the February 2006 notice letter, the RO 
also denied entitlement to accrued benefits.  The appellant 
filed a notice of disagreement with both of these claims and 
noted that she also wanted to seek entitlement to nonservice-
connected death pension benefits.  The claim for nonservice-
connected death pension is referred to the RO.
 
The appellant requested a Board hearing on her VA-Form 9, but 
later withdrew the request in July 2007.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the appellant filed a notice of disagreement with 
the RO's denial of her claim for accrued benefits.  The RO 
did not issue her a statement of the case addressing this 
issue and one must be provided.  The Board had remanded the 
Veteran's increased rating claim for seborrheic dermatitis in 
October 2004, which was pending at the time of the Veteran's 
death in July 2005.

The appellant also seeks entitlement to service connection 
for the cause of the Veteran's death.  The death certificate 
shows that the Veteran died of colon cancer in July 2005.  
The appellant contends that the Veteran's service in Japan 
during World War II exposed him to ionizing radiation, which 
caused his colon cancer.  The Veteran reportedly served in 
Yokohama and Omori in Japan, however; and exposure to 
ionizing radiation in Japan is only presumed under VA 
regulations for participation in the occupation of Hiroshima 
or Nagasaki from August 6, 1945 until July 1, 1946.  38 
C.F.R. § 3.309(d)(3)(ii).  The term "occupation of Hiroshima 
or Nagasaki" means official military duties within 10 miles 
of the city limits of either Hiroshima or Nagasaki, Japan, 
which were required to perform or support military occupation 
functions. 38 C.F.R. § 3.309(d)(3)(vi). The evidence of 
record indicates that the Veteran was stationed more than 400 
miles from these cities.   

Even though the Veteran may not be presumed to have been 
exposed to ionizing radiation in service, some of the medical 
evidence indicates a direct connection between the Veteran's 
service and his cause of death.  A January 2001 statement 
from a private oncologist, Dr. Algan, notes that it was very 
possible that the Veteran's diagnosis of rectal cancer could, 
in part, be service-connected.  The physician noted that the 
origin of cancer tended to be multifactorial including 
genetic bases, environmental bases, and dietary bases.  A 
November 2004 statement from Dr. Krouse, Director of Surgical 
Research in the Southern Arizona VA Health Care System, noted 
that a great amount of sun exposure and sunburns during the 
Veteran's time in service might be related to his recent 
biopsy for skin cancer.  A private physician, Dr. Truitt, 
stated in October 2005 that the Veteran's diagnosis of 
squamous cell carcinoma of the skin and recurrent rectal 
carcinoma may be service-connected.  A private physician, Dr. 
Cary, also stated in October 2005 that the Veteran had been 
under his care for chronic and severe pain in the setting of 
metastatic cancer and that the doctor believed the cancer and 
pain problems were an indirect, if not direct, result of the 
Veteran's service-connected problems.  

VA medical records show the Veteran had been treated for 
basal cell carcinoma of the left eyelid since 1977, which 
later was treated on the forehead in 1989 and the back in May 
1993.  Thus, the first diagnosis of skin cancer was 9 years 
after the Veteran's discharge.  He also had diagnoses of 
melanonychia striata in the finger in April 1995 and 
angiokeratoma on the arm in April 1999.  He was first 
diagnosed with adenocarcinoma of the colon in October 2000.  
The above-medical statement from Dr. Cary notes that the 
Veteran had metastatic cancer.  It is unclear if the skin 
cancer metastasized in the colon or if these were separate 
diagnoses.  Since the medical opinion from Dr. Krouse was 
that the Veteran's exposure to sun in service could have 
caused his skin cancer and there is medical evidence of 
metastatic cancer, a medical opinion is necessary to 
determine whether the Veteran's skin cancer metastasized to 
his colon, and whether the skin cancer was caused by the 
Veteran's exposure to sun in service.  The medical opinion 
also should address whether the Veteran's cause of death is 
related to any of his service-connected disabilities, namely 
seborrheic dermatitis of the face, scalp, and eyelids rated 
at 30 percent disabling; callosities of the bilateral soles 
of the feet rated at 30 percent disabling; residuals of 
dengue fever rated at 0 percent disabling; hemorrhoids rated 
at 0 percent disabling; and residuals of simple fracture to 
the zygoma rated as 0 percent disabling.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Send the appellant a notice letter 
regarding her claims.  The letter should 
state which disabilities the Veteran was 
granted service connection for during his 
lifetime.

2.  Provide for a medical opinion from a 
VA oncologist to address whether the 
Veteran's skin cancer metastasized to his 
colon.  If so, state whether it is at 
least as likely as not that the skin 
cancer is related to the Veteran's 
service.

Also state whether it is at least as 
likely as not that the Veteran's colon 
cancer is directly related to service or 
any of his service-connected disabilities, 
namely seborrheic dermatitis of the scalp, 
face, and eyelids, callosities of the 
bilateral soles of the feet, residuals of 
dengue fever, hemorrhoids, or residuals of 
simple fracture to the right zygoma.

The claims file must be reviewed in 
conjunction with the opinions.  A 
rationale for all opinions must be 
provided.

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the claim.  If any of the 
benefits sought are not granted, the 
appellant and should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

4.  Provide the appellant with a statement 
of the case addressing her claim for 
entitlement to accrued benefits.  If the 
appellant submits a timely substantive 
appeal after receipt of the statement of 
the case, certify the case to the Board 
for a final decision.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



